DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “the restraint 135 is moved at the time of deformation in the restraint 135” to --the restraint 135 is moved at the time of deformation in the guide hole 124-- (paragraph 0056).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the airbag can comprise a horn plate, holders, restraint clips, a mounting plate, and hooks. As best understood, a steering wheel assembly, an airbag assembly, or an airbag module may comprise these components, but the airbag itself cannot include these components.  Clarification and rewording are required.
In regards to claim 1, it is unclear how the holders are disposed in the plurality of restraint holes.  The specification describes the holders (#120) formed in a quadrilateral frame shape and including a support (#121), guides (#123), and deformation restrictors (#125), all of which are located on one side of the horn plate (#110) and appear to be too large to be disposed in the restraint holes (#111) of the horn plate (figures 2-4).  Clarification and rewording are required.
In regards to claims 2-9, Applicant makes reference to “the holder”, “the restraint clip”, “the hook”, and “the restraint hole” as singular components, while a plurality of each of these components is previously claimed.  Accordingly, it is unclear which component is being referenced when claimed singularly. Examiner suggests claiming “each” of these components, and then referencing “respective” portions in the body of the claims.  For instance, claim 3 could be reworded such that “wherein the restraint clip” is changed to --wherein each restraint clip-- (line 1), and then the body of claim 3 can reference “the holder” as a --respective holder--, “the hook” as a --respective hook--, and “the restraint hole” as a --respective restraint hole--, and so forth.  Clarification and rewording are required.
In regard to claim 7, it is unclear how the hook includes a rib supporting itself.  Examiner suggests changing “wherein the hook further includes” to --wherein the horn plate further includes-- (lines 1-2).  However, if this change is made to claim 7, then claim 9 will become unclear since the rib cannot protrude from the steering wheel armature if the rib is part of the horn plate.  Clarification and rewording are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederman et al. (US 5,636,858).  As best understood, Niederman et al. discloses a driver seat airbag (air bag module #50) comprising:
a horn plate (support plate #30) seated on a steering wheel armature (including central hub portion #18 and spoke portions #20 of steering wheel #12) and including a plurality of restraint holes (#36)
holders (spring housings #141) disposed in the plurality of restraint holes (#36; figures 3, 5)
elastically deformable restraint clips (spring #170) installed in the holders (#141, figures 3-5)
a mounting plate (base plate #70) seated on the horn plate (#30; figures 3, 4)
hooks (mounting members #120) protruding from the mounting plate (#70) to correspond to the plurality of restraint holes (#36; column 7, lines 56-60), inserted into the plurality of restraint holes, and hooked on and restrained by the restraint clips (#170; column 9, lines 19-50; figures 3-5)
wherein each of the restraint clips (#170) is elastically deformable (spring) such that both ends thereof (#175, 176) are narrowed when inserted into the holder (#141; figure 5) and are widened after being inserted into the holder (widened by insertion of ends #132 of mounting members #120; column 9, lines 19-50).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck (US 6,082,758).  As best understood, Schenck discloses a driver seat airbag (air bag module #18) comprising:
a horn plate (insert #20) seated on a steering wheel armature (figures 1, 2) and including a plurality of restraint holes (#40)
holders (spring housings #48) disposed in the plurality of restraint holes (#40; figures 2; column 2, lines 58-65)
elastically deformable restraint clips (spring #50) installed in the holders (#48; figure 2; column 2, line 66-column 3, line 9)
a mounting plate (base plate #22) seated on the horn plate (#20; figure 2)
hooks (mounting members #38) protruding from the mounting plate (#22) to correspond to the plurality of restraint holes (#40), inserted into the plurality of restraint holes, and hooked on and restrained by the restraint clips (#50; figure 2; columns 2-3)
a separating member (spring #36) disposed between the horn plate (#20) and the mounting plate (#22; figure 2) and configured to apply an elastic force in a direction in which the mounting plate is separated from the horn plate (has the ability to so perform; column 2, lines 37-52; column 3, lines 10-17).

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obayashi et al. (US 9,120,453).  As best understood, Obayashi et al. discloses a driver seat airbag (airbag module #18) comprising:
a horn plate (cover part #12) seated on a steering wheel armature (figure 2) and including a plurality of restraint holes (#12a, 12b)
holders (including protruding portions #15c, 15d of core metal #15) disposed in the plurality of restraint holes (#12a, 12b; figures 3-5)
elastically deformable restraint clips (#37) installed in the holders (#15c, 15d; figures 3-5; column 4, line 55-column 5, line 13)
a mounting plate (retainer #22) seated on the horn plate (#12; figures 2, 3)
hooks (support pin #31) protruding from the mounting plate (#22) to correspond to the plurality of restraint holes (#12a, 12b), inserted into the plurality of restraint holes, and hooked on and restrained by the restraint clips (#37; figures 2-4; column 4, line 46-column 5, line 13)
wherein each of the restraint clips (#37) is elastically deformable (spring) such that both ends thereof (#37a) are narrowed when inserted into the holder (#15c, 15d) and are widened after being inserted into the holder (column 5, lines 23-59)
wherein the restraint clip (#37) includes:
a fastening wire (leg of #37 farthest from opening #12b) supported on one side of the holder, and having a fastening protrusion (#37a) inserted into the holder (#15c; figure 4)
a torsion spring (bent portion #37b) connected to the fastening wire (leg of #37 farthest from opening #12b), and having a ring shape to be elastically deformable (figure 4)
a restraint (leg of #37 closest to opening #12b) connected to the torsion spring (#37b) and configured to be moved toward the fastening wire (leg of #37 farthest from opening #12b) by a pressing force of the hook (#31), and configured to be moved toward a side opposite to the fastening wire to restrain the hook when the hook is inserted into the restraint (figure 4; column 5, lines 23-59)
a separating member (spring #36) disposed between the horn plate (#12) and the mounting plate (#22; figures 2, 3) and configured to apply an elastic force in a direction in which the mounting plate is separated from the horn plate (has the ability to so perform; column 4, lines 40-45; column 6) .

Allowable Subject Matter
Claims 4-9 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses steering wheel assemblies including airbag modules and horn plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616